LALLY-GREEN, J.,
dissenting.
¶ 1 I agree with most of the analysis set forth by my learned colleagues in the majority. I question only one aspect of the majority opinion, which is the matter of the prejudice suffered by Appellant, Cynthia Ñ. Papach, Administratrix of the Estate of Christopher K. Haws. I respectfully conclude that the record does not support a finding that Appellant was prejudiced by the trial court’s admission of the ambulance report.
¶ 2 Our standard of review, to justify reversal of the trial court, is as follows:
This Court will not reverse a trial court’s decision regarding the grant or refusal of a new trial absent an abuse of discretion or error of law.... Further, if the basis of the request is the trial court’s rulings on evidence, then such rulings must be shown to have been not only erroneous but also harmful to the complaining party. Evidentiary rulings which did not affect the verdict will not provide a basis for disturbing the jury’s judgment.
Antoniotti v. Eckels, 840 A.2d 1013, 1015-1016 (Pa.Super.2003). In making this determination, we must consider whether a new trial would produce a different verdict. Gunn v. Grossman, 748 A.2d 1235, 1239 (Pa.Super.2000). If there is any support in the record for the trial court’s denial of a new trial, we must affirm the trial court’s order. Id.
Folger ex rel. Folger v. Dugan, 876 A.2d 1049, 1054 (Pa.Super.2005) (en banc) (emphasis added). It is the appellant’s burden to establish the erroneous evidentiary ruling and the prejudice caused thereby. Id. at 1054-1055. See also, Ford v. Ford, 878 A.2d 894, 903 (Pa.Super.2005).
¶ 3 We apply this standard to the evi-dentiary ruling at issue, that is, the admission of the ambulance report despite its hearsay character. Assuming arguendo that the ruling was erroneous,6 Appellant must establish that the error was prejudicial, i.e., that exclusion of the evidence would have produced a different verdict.
¶ 4 The certified record on appeal does not include any notes of testimony from any of the proceedings in the trial court. This Court has often stated:
“It remains the appellant’s responsibility to ensure that a complete record is produced for appeal. Inclusion in the reproduced record is not an acceptable substitute for the original certified record. The failure of the appellant to ensure that the original record certified for appeal contains sufficient information to conduct a proper review may constitute a waiver of the issues sought to be examined.”
*253Kessler v. Broder, 851 A.2d 944, 950 (Pa.Super.2004), quoting, Stewart v. Owens-Corning Fiberglas, 806 A.2d 34, 37 n. 3 (Pa.Super.2002). It is axiomatic that an appellate court is limited to considering only those facts which have been duly certified in the record on appeal and, for purposes of appellate review, what is not of record does not exist. Spink v. Spink, 422 Pa.Super. 126, 619 A.2d 277, 280 n. 1 (1992).
¶ 5 The Majority astutely notes that Appellant complied with her duty to order the transcripts. The Majority also correctly points out that transmitting the documents to this Court is not Appellant’s responsibility. Nevertheless, our case law has unfortunately made clear that Appellant may still be responsible for the absence of the necessary transcripts if she fails to “ensure” that the documents are included in the certified record Kessler; Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101, 1105 (1998) (it is “the appellant’s responsibility to order the transcript required and ascertain its presence in the record prior to certification for appeal.”) (emphasis added). If there is any dispute as to where the fault lies, an evidentiary hearing may be in order. Williams.
¶ 6 Even if we could conclude on this record that the fault lies with court personnel and not with Appellant, the proper remedy would ultimately be for this Court to order the transcripts to be transmitted to this Court before deciding the merits. See, Pa.R.A.P. 1926; United Nat’l Ins. Co. v. J.H. France Refractories Co., 558 Pa. 409, 737 A.2d 738 (1999) (per curiam).
¶ 7 Under the certified record as it currently exists, I cannot agree that Appellant carried her burden of establishing prejudice. Indeed, I do not believe that this Court can make any intelligent decision, pro or con, about the merits of the prejudice question without the missing transcripts. At best, a decision on the merits is premature.
¶ 8 Thus, I would conclude either that Appellant has waived her issue on appeal, or that a decision on the merits is premature. Under either analysis, I respectfully cannot join in an Opinion granting relief in the form of a new trial. Thus, I am constrained to dissent.

. There was a strong argument to be made for admission of the report pursuant to Carroll v. Avallone, 869 A.2d 522, 527-528 (Pa.Super.2005), because "experts reasonably and regularly rely on this type of information to practice their profession.”